Exhibit FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – APRIL 27, 2010 BAYTEX ENERGY TRUST TO PRESENT AT THE RAYMOND JAMES HEAVY OIL CONFERENCE CALGARY, ALBERTA (April 27, 2010) - Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE) is pleased to announce that Anthony Marino, President and Chief Executive Officer, will be presenting at the Raymond James Heavy Oil Conference on Monday, May 3, 2010 at 1:00pm EST (11:00am MST) in New York, New York. Presentation slides and a link to the webcast (audio only) will be available on the Baytex website, www.baytex.ab.ca, at the start of the presentation.
